Citation Nr: 0517775	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  97-14 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include ruptured discs, C5-7, C6-7, with 
radiculopathy.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a torn rotator cuff of the left shoulder, with 
degenerative joint disease, for the period prior to February 
27, 2004.

3.  Entitlement to a rating in excess of 40 percent for 
residuals of a torn rotator cuff of the left shoulder, with 
degenerative joint disease, for the period from February 27, 
2004, forward.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had periods of active duty for training in April 
1991 and June 1992, to include a period from April 13, 1991, 
to April 27, 1991.  Although the RO has not sought or has not 
been able to obtain an adequate response from the service 
department regarding inquiries for verification of this 
service, numerous photocopies of the veteran's service 
department records substantiate these periods of service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Court (Court of Appeals for Veterans Claims, formerly the 
Court of Veterans Appeals) has ruled that the Board is 
obligated to "seek out all issues [that] are reasonably 
raised from a liberal reading of the documents or oral 
testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000) (holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability).

In the present case, statements from VA examiners in 
September 1999 and February 2004 indicate that the veteran 
has significant impairment of employment as a result of his 
now-service-connected disabilities of the left and right 
shoulders.  The veteran's current combined rating for these 
service-connected disabilities is 70 percent.  In light of 
the foregoing, the Board finds that an informal claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) has been raised.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  This 
matter is referred to the RO for appropriate action. 

This case was the subject of a Board remand dated in 
September 2003. 


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence 
indicates that the veteran's cervical spine disability, to 
include ruptured discs, C5-7, C6-7, with radiculopathy, is a 
result of an injury during active duty for training.

2.  Even considering factors such as pain, weakness, and lack 
of endurance, for the period prior to February 27, 2004, the 
evidence shows that motion of the veteran's service-connected 
left shoulder disability more nearly approximates limitation 
to midway between the side and shoulder than limitation of 
motion to 25 degrees from the side.

3.  For the period from February 27, 2004, forward, the 
veteran is in receipt of the maximum schedular rating of 40 
percent for his left shoulder disability.

4.  With respect to the veteran's left shoulder disability 
alone, there is no evidence to show frequent periods of 
hospitalization for the left shoulder disability, and the 
symptoms of the veteran's left shoulder disability viewed in 
isolation from his other service-connected disabilities are 
contemplated by the schedular rating criteria, are not 
attributed to an unusual etiology, and do not constitute an 
exceptional or unusual disability picture.



CONCLUSIONS OF LAW

1.  A cervical spine disability, to include ruptured discs, 
C5-7, C6-7, with radiculopathy, was incurred in active 
service.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).  

2.  The criteria for a disability rating in excess of 30 
percent for residuals of a torn rotator cuff of the left 
shoulder, with degenerative joint disease, for the period 
prior to February 27, 2004, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Code 5201 (2004).

3.  The criteria for a disability rating in excess of 40 
percent for residuals of a torn rotator cuff of the left 
shoulder, with degenerative joint disease, for the period 
from February 27, 2004, forward, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Code 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions, Statement of the Case, and Supplemental Statements 
of the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations, and the reasons his claims were denied.  
In addition, letters sent to the veteran dated in January 
2002, February 2004, and April 2005 specifically notified the 
veteran of the substance of the VCAA, including the type of 
evidence and information necessary to establish entitlement 
to the benefits sought and the relative burdens of the 
veteran and VA in producing or obtaining that evidence or 
information.  In sum, the veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the January 2002, February 2004, and April 2005 
VCAA letters satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The February 2004 letter sent to the veteran 
contained direct language notifying the veteran of the 
"fourth element."
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  While the VCAA notice in this 
case was not provided to the appellant prior to the initial 
AOJ adjudication denying the claims on appeal, notice was 
provided by the AOJ in January 2002 and February 2004, prior 
to issuance of a Supplemental Statement of the Case in 
October 2004, and prior to transfer and certification of the 
appellant's case to the Board; and as described above the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App.  April 14, 2005). 

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant service medical records are associated with the 
claims files, as are the identified relevant post-injury VA 
medical records.  The veteran has not made the RO or the 
Board aware of any additional available evidence that needs 
to be obtained in order to fairly decide the appellant's 
appeal.  Additionally, as will be reflected in the analysis 
section of this decision, the VA examination opinions 
obtained by the RO, when viewed in conjunction with the lay 
and additional medical evidence associated with the claims 
files, are sufficient for a determination on the merits of 
the veteran's appeal.  See 38 U.S.C.A. § 5103A(d).  
Therefore, the Board finds that all obtainable evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.  There has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

Service medical records show that the veteran injured his 
left shoulder in April 1991, during a two-week period of 
active duty for training, while lifting a tent onto a 2 1/2 
ton truck on a night move.  The diagnosis was left shoulder 
strain, incurred in the line of duty.  An MRI in October 1991 
showed 1) a complete rupture of the supraspinatus muscle with 
retraction and probably atrophy which also involved the 
infraspinatus muscle; 2) superior subluxation of the humeral 
head abutting the acromion and severe impingement due to 
degenerative changes; and 3) large joint effusion with 
anterior cystic collection with possible acute hemarthrosis.  
A November 2001 service department record indicates that the 
veteran would be disabled due to this injury "foreover," 
and would never be fit for full duty again.  A service 
department record dated in July 2002 appears to indicate that 
the veteran was assigned duties in contradiction to his 
permanent profile and reinjured his left shoulder during a 
period of active duty for training in June 1992.  It appears 
this duty may have been related to the riots in Los Angeles 
that year.  There are numerous additional service department 
records pertaining to the veteran's service-connected left 
shoulder injury. 

In March 1995, the RO granted service connection for a torn 
rotator cuff and degenerative changes of the left shoulder, 
rated as 30 percent disabling, effective from May 10, 1994.  
The veteran did not appeal the assigned rating or effective 
date. 

In May 1996, the veteran received a 100 percent rating for 
the left shoulder from January 1996 to March 1996 due to 
surgery on the shoulder requiring convalescence.  38 C.F.R. 
§ 4.30.  A 30 percent rating was resumed effective in March 
1996.  

In September 1996, the veteran submitted an application for 
service connection for a right shoulder disability, a claim 
that was ultimately granted in October 2004, with an 
effective date of September 1996 assigned.

At a VA examination in June 1997, a VA examiner noted that 
the left shoulder showed evidence of mild arthritis at the 
acromioclavicular joint.  Lateral elevation was 180 degrees.  
Anterior elevation was 180 degrees.  External rotation was 60 
degrees.  X-rays of the cervical spine showed that the 
veteran had two ruptured discs, one at C5-C6, and on at C7-
C7.  The examiner opined that much of the pain the veteran 
perceived as being attributable to left and right shoulder 
disabilities was in fact due to his cervical spine 
disability.  He opined that the left shoulder, right 
shoulder, and cervical spine disabilities were all service-
connected.
 
An October 1997 X-ray of the left shoulder revealed marked 
degenerative arthritis of the left shoulder and evidence of 
chronic rotator cuff tear.  There was no significant change 
when compared to X-rays taken in January 1997.  

At an October 1998 RO hearing, the veteran provided testimony 
relating to his injuries, surgeries, and treatment of his 
bilateral shoulder disability.  He indicated that he had 
significant limitation of motion of his left shoulder, 
stating he could not lift the shoulder like most people can.  
He testified that he had constant left shoulder pain and he 
described problems dropping and gripping objects.
 
At a VA examination in March 2003, examination of the left 
shoulder revealed a residual scar due to the holes of 
arthroscopic surgery.  This examiner noted the veteran to be 
right-hand dominant.  Range of motion of the shoulder showed 
flexion on 0 to 90 degrees, abduction of 0 to 80 degrees, and 
external rotation and internal rotation of 0 to 50 degrees.  
The range of motion of the left shoulder was additionally 
limited by pain and lack of endurance at flexion of 70 
degrees and throughout, abduction of 60 degrees and 
throughout, and internal and external rotation of 30 degrees 
and throughout.  Pain appeared to have the major functional 
impact.  The diagnosis was left shoulder, status post torn 
rotator cuff with degenerative joint disease.    

X-rays of the left shoulder in August 2003 showed a rotator 
cuff tear, and moderate degenerative changes of the left 
acromioclavicular joint.  The left shoulder was described as 
having complete loss of the subacromial space with superior 
migration of the left humeral head.  This was consistent with 
a complete left rotator cuff tear.  

At a VA examination in February 2004, examination of the left 
shoulder revealed no swelling, with a small arthroscopic scar 
present.  This examiner noted the veteran to be left-handed.  
There was no redness, and no sign of inflammation.  There was 
evidence of weakness, and a clicking sound present with 
movements.  Shoulder forward flexion was 65-70 degrees on 
both active and passive movements with pain.  External 
rotation was about 60 degrees, internal about 60 degrees with 
pain, to include more pain, weakness, fatigue, and lack of 
endurance with repetitive movements.  X-rays showed 
degenerative changes of the left shoulder.  The examiner 
further opined that the veteran's cervical spine disability 
was at least a likely as not related to the injury he 
sustained in 1991. 

Service Connection Cervical Spine Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Entitlement to service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated in active duty for 
training, or for disability resulting from injury incurred in 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 1110.  
When a disability is thus incurred, the period of service is 
considered active military, naval, or air service.  38 
U.S.C.A. § 101(24).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

In the present case, two VA examiners have opined that that 
it is at least as likely as not that the veteran's cervical 
spine disability, to include his cervical spine disc disease, 
is related to his in-service injury in April 2001.  Though no 
explicit rationale has been given, the examiners allude to 
the seriousness of the well-documented April 1991 in-service 
injury, which the veteran has described as involving a 600 
pound tent falling on him and others as they were attempting 
to lift it (see, e.g., history obtained upon the February 
2004 VA examination) and the inability to distinguish between 
symptoms attributable to his left shoulder, right shoulder, 
and cervical spine disabilities.

Because the preponderance of the competent medical evidence 
indicates that it is at least as likely as not that the 
veteran's cervical spine disability is related to his in-
service injury in April 1991, service connection for this 
disability is warranted.

Increased Rating Left Shoulder Disability

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

In addressing this issue, the Board must consider all 
pertinent diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The United States Court of Appeals for 
Veterans Claims has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on motion.  DeLuca.  The provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered when assigning an 
evaluation for degenerative or traumatic arthritis.  
VAOPGCPREC 9-98.  The intent of the schedule is to recognize 
actually painful motion with joint or periarticular pathology 
as productive of disability.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where, as in this 
case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

For the period prior to February 27, 2004, the veteran is in 
receipt of a rating of 30 percent under Diagnostic Code 5201.  
This represents limitation of motion midway between the side 
and shoulder level.  The next higher rating of 40 percent 
would require findings more closely approximating limitation 
of motion of 25 degrees from the side. 

All pertinent VA examinations show limitation of motion more 
nearly approximating the criteria for a 30 percent rating, 
that is limitation of motion midway between the side and 
shoulder level (roughly 45 degrees), as opposed to what is 
required for the nest higher rating of 40 percent, that is 
limitation of motion to 25 degrees from the side.  At the 
June 1997 VA examination, elevation appears to have been 
measured at 180 degrees, but this was without regard to such 
factors as pain, fatigability, incoordination.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   At the March 2003 VA 
examination, range of motion of the left shoulder showed 
flexions of 0 to 90 degrees, abduction of 0 to 80 degrees, 
and external rotation and internal rotation of 0 to 50 
degrees, and was additionally limited by pain and lack of 
endurance to flexion of 70 degrees, and abduction of 60 
degrees.  The degree of limitation of motion shown more 
nearly approximates motion limited to midway between the side 
and shoulders than limitation of motion to 25 degrees from 
the side.  The examiner noted that pain and lack of endurance 
were present at 70 degrees "throughout", which the Board 
construes as pain and lack of endurance beginning at 70 
degrees and continuing forward as the examiner specifically 
noted that these symptoms were "at 70 degrees".  Thus, even 
with consideration of the veteran's pain, the degree of 
limitation of motion of the arm from the side falls far short 
of what is required for the next highest (maximum) rating of 
40 percent under Diagnostic Code 5201.  38 C.F.R. § 4.40; 
DeLuca, supra.  The Board further finds that the relevant 
medical evidence, to include the reports of the VA 
examinations noted above, does not show that pain or flare-
ups of pain results in additional limitation of motion of the 
left arm, supported by objective findings, to a degree that 
would warrant a rating in excess of 30 percent, prior to 
February 27, 2004, nor does it reveal weakness (to include 
lack of endurance), fatigue, incoordination, or any other 
symptoms result in such additional functional limitation.  
Id.; 38 C.F.R. § 4.45.  Since the evidence shows the 
disability to more nearly approximate the criteria for a 
rating of 30 percent, assignment of the next higher rating of 
40 percent is not warranted for the period prior to February 
27, 2004.  See 38 C.F.R. § 4.7.

For the period from February 27, 2004, forward, the veteran 
is in receipt of 40 percent, the maximum schedular rating for 
his left shoulder disability.  There is no higher schedular 
rating available.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201. The Board notes that consideration of a higher 
evaluation under 38 C.F.R. §§ 4.40 or 4.45 is not warranted 
where the highest schedular evaluation is in effect. Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected left shoulder disability.  The governing 
norm in such exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The Board acknowledges 
that there are VA examiners' opinions indicating that the 
veteran's combination of now-service-connected disabilities 
(left shoulder, right shoulder, and cervical spine) do 
interfere with employment to a substantial degree.  For this 
reason, the case has been referred for consideration of a 
TDIU in the introduction portion of this decision.  With 
respect to the left shoulder disability alone, however, there 
is no evidence to show frequent periods of hospitalization 
for the left shoulder disability (he had one post-service 
arthroscopic surgery in 1996), or marked interference with 
employment.  The symptoms of the veteran's left shoulder 
disability viewed in isolation from his other service-
connected disabilities are contemplated by the schedular 
rating criteria, are not attributed to an unusual etiology, 
and do not constitute an exceptional or unusual disability 
picture.  Accordingly, the Board finds that this case does 
not warrant referral for extraschedular consideration.  38 
C.F.R. § 3.321(b). 




ORDER

Entitlement to service connection for a cervical spine 
disability, to include ruptured discs, C5-7, C6-7, with 
radiculopathy, is granted.

Entitlement to a rating in excess of 30 percent for residuals 
of a torn rotator cuff of the left shoulder, with 
degenerative joint disease, for the period prior to February 
27, 2004, is denied.

Entitlement to a rating in excess of 40 percent for residuals 
of a torn rotator cuff of the left shoulder, with 
degenerative joint disease, for the period from February 27, 
2004, forward, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


